DETAILED ACTION
This action is responsive to Applicant’s amendments/remarks filed 10/27/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 1-7, 10-21, 43-44, and 46-50 are pending. 
Claims 8-9, 22-42, and 45 are cancelled.
Claims 48-50 are new.
Claims 1, 7, and 12 are currently amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 10, 11, 14, 16, 18, 44, and 46 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5, 6, 10, 11, 14, 16, 18, 44, and 46, the claims all recite “the at least one array of heating elements”, where claim 1 now reads “an array of heating elements”. As such, the limitations lack appropriate antecedent basis. In the interest of compact and expedited prosecution, the Examiner interprets each claim as reciting “the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 10-11, 14, 16-17, 21, 43-44, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Wood (US Patent No. 7,108,753) in view of Aggarwal (US Patent No. 7,725,012), Moslehi (US Patent 4,956,538), and James (US Patent 5,219,226).
Regarding claim 1, Wood teaches a semiconductor processing apparatus (abstract) comprising: 
a reaction chamber (Col. 3, Lines 53-54 and Fig. 1, chamber #10) comprising: 
an upper chamber wall (C3, L57 and Fig. 1, upper wall #14) and a lower chamber wall (C3, L58 and Fig. 1, lower wall #16) connected by vertical sidewalls (C3, L59-60 and Fig. 1, vertically short side walls #11 and #12), the chamber walls being joined by an upstream inlet flange (C3, L61 and Fig. 1, inlet flange #17) and a downstream outlet 
a plurality of ribs provided on an outer surface of at least the upper chamber wall (C5, L24-29 and Fig. 1, ribs #24 and #24’), the plurality of ribs being orientated transversely to the longitudinal direction of the reaction chamber (C5, L29-30 and Fig. 1, ribs #24 perpendicular to long axis of chamber #10);
an array of heating elements disposed above the reaction chamber (C4, L48 and Fig. 2, upper heating array #54 with heating elements/lamps #56).

Wood does not teach a first variable positioning device coupled to the array of heating elements at a first location, wherein the first variable positioning device controllably adjusts a longitudinal position of the array of heating elements as a unit relative to the plurality of ribs, nor a second variable positioning device coupled to the array of heating elements at a second location differing from the first location, wherein the second variable positioning device controllably adjusts a lateral position of the array of heating elements relative to the plurality of ribs.
However, Aggarwal teaches a first variable positioning device (Aggarwal – C3, L49-59 and Fig. 1, motor #104; C3, L54-55: one motor for an array of heat sources) coupled to the at least one array of heating elements (Aggarwal – C3, L43-47 and Fig. 1, bulbs #20 with reflectors #22) at a first location (Aggarwal – Fig. 1, motors attached to the lamps), wherein the first variable positioning device controllably adjusts (Aggarwal – C3, L47-52 and Fig. 1, via controller #102) a longitudinal position of the array of heating elements (Aggarwal – C6, L23-25: in a plane parallel to major surface of workpiece) as 
Wood and Aggarwal both teach thermal processing apparatuses for semiconductor processing, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as taught by Wood with the movable radiant heat sources as taught by Aggarwal. One would be motivated to make such a modification in order to smooth the heating intensity profile and allow for more uniform processing within the chamber (Aggarwal – C8, L63-67). 
As such, the combination of Wood and Aggarwal would teach wherein the array of heating elements (as taught by Wood) would be adjustable across the top surface of the chamber (as taught by Aggarwal), specifically in relation to the plurality of ribs (as taught by Wood).

Modified Wood does not teach a pyrometer disposed above the at least one array of heating elements, wherein the pyrometer senses a temperature of the reaction chamber through an opening in the at least one array of heating elements. 

Modified Wood and Moslehi both teach rapid thermal processing (RTP) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Wood apparatus by including the pyrometers as taught by Moslehi in order to allow for monitoring and adjustment of the temperature of a semiconductor wafer in RTP systems on a real-time basis with a high degree of accuracy and reproducibility (Moslehi – C2, L9-13).

Modified Wood does not teach a positioning device for adjusting lateral and longitudinal positions of the pyrometer.
However, James teaches a positioning device (James – C7, L4-48 and Figs. 2-3, translation stage #24) for adjusting lateral and longitudinal positions (James – C6, L11-12: movable along x and y-coordinate axes) of a pyrometer (James – C6, L29-31 and Fig. 3, pyrometer #22).
Modified Wood and James both teach non-contact temperature monitoring devices (pyrometers) for process control, and are thus considered to be analogous art. 

To clarify the record, the Examiner interprets the claim limitations “wherein the first variable positioning device controllably adjusts a longitudinal position of the array of heating elements as a unit relative to the plurality of ribs”, “wherein the second variable positioning device controllably adjusts a lateral position of the array of heating elements as a unit relative to the plurality of ribs”, “wherein the pyrometer senses a temperature of the reaction chamber through an opening in the at least one array of heating elements”, and “for adjusting lateral and longitudinal positions of the pyrometer” as merely intended uses of the apparatus and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).
The modified Wood apparatus would be capable of performing the intended uses as set forth above.

Regarding claim 2, Wood teaches wherein the at least one array of heating elements comprises a plurality of radiant heating lamps (Wood – C4, L49-50 and Fig. 2, plurality of radiant heating lamps #56 mounted within the upper heating array #54)

Regarding claim 3, Wood teaches wherein the plurality of radiant heating lamps are of an elongated tube type (Wood – C4, L50-51: elongated tube type) disposed substantially parallel to the longitudinal direction of the reaction chamber (Wood – C4, L50-53 and Fig. 2, array #54 and lamps #56 parallel to reactant gas flow).

Regarding claim 4, Wood teaches wherein the plurality of radiant heating lamps are of an elongated tube type (Wood – C4, L50-51: elongated tube type) disposed substantially perpendicular to the longitudinal direction of the reaction chamber (Wood –Fig. 2, array #60 and lamps #66 are perpendicular/transverse to reactant gas flow).

Regarding claim 5, the entire claim is regarded as an intended use of the apparatus, and is given patentable weight to the extent that the prior art apparatus is capable of performing the intended use. The modified Wood apparatus would be capable of performing the intended use as taught by Aggarwal (Aggarwal – C6, L23-25: movement in a plane parallel to the major surface of the workpiece).

Regarding claim 6, the entire claim is regarded as an intended use of the apparatus, and is given patentable weight to the extent that the prior art apparatus is capable of performing the intended use. The modified Wood apparatus would be 

Regarding claim 7, Wood does not teach a third variable positioning device coupled to the array of heating elements and configured to controllably adjust a height of the array of heating elements as a unit relative to the upper chamber wall of the reaction chamber.
However, Aggarwal teaches a third variable positioning device coupled to the heating elements (Aggarwal – C8, L34-36: closed path includes structure that allows for changes in vertical height) and configured to controllably adjusting a height of the heating elements (Aggarwal – as cited above and see C8, L7-9: radiant heat sources moving along a closed path) relative to the upper chamber wall of the reaction chamber (as combined with the structure of Wood, as combined previously above).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as taught by Wood with the movable radiant heat sources as taught by Aggarwal in order to smooth the heating intensity profile and allow for more uniform processing within the chamber (Aggarwal – Col. 8, Lines 63-67).

To clarify the record, the limitation “and configured to controllably adjust a height of the array of heating elements as a unit relative to the upper chamber wall of the reaction chamber” is regarded as an intended use of the apparatus, and is given patentable weight to the extent that the prior art is capable of performing the intended 

Regarding claim 10, Wood teaches a substrate support (Wood – Col. 4, Lines 27-29 and Fig. 2, susceptor #22) disposed within the reaction chamber beneath the at least one array of heating elements (Fig. 2, beneath heating array #54), the substrate support capable of supporting at least one substrate; and wherein the substrate support has a central axis around which the substrate support rotates (Wood – Col. 2, Lines 49-50).

Regarding claim 11, the entire claim is regarded as an intended use of the apparatus, and is given patentable weight to the extent that the prior art apparatus is capable of performing the intended use. Modified Wood would be capable of performing the intended use, since Aggarwal explicitly teaches the aim of the invention is to smooth the heating intensity profile and allow for more uniform processing (Aggarwal – C8, L39-40).

Regarding claim 12, modified Wood (with Aggarwal) does not teach a pyrometer stand, a first positioning device disposed on the pyrometer stand and coupled to the pyrometer, nor a second positioning device disposed on the pyrometer stand and coupled to another pyrometer.

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Wood apparatus by including the pyrometers as taught by Moslehi in order to allow for monitoring and adjustment of the temperature of a semiconductor wafer in RTP systems on a real-time basis with a high degree of accuracy and reproducibility (Moslehi – C2, L9-13), and to include the stand in order to optically couple and support the pyrometers without direct interference from the lamps (Moslehi – C6, L50-54).

Modified Wood (with Aggarwal and Moslehi) do not teach a first positioning device disposed on the pyrometer stand and coupled to the pyrometer, nor a second positioning device disposed on the pyrometer stand and coupled to another pyrometer.
However, James teaches a positioning device (James – C7, L10 and Fig. 3, linear stepper motor #52) disposed on a pyrometer stand (James – C7, L4-10 and Fig. 3, translation stage #24 with support structure #46) and coupled to a pyrometer (James – C7, L5 and Fig .3, pyrometer #22).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify each of the static pyrometers as taught by modified Wood (notably, Moslehi) with the translation stage as taught by James, since James teaches the translation stage enables temperature monitoring of select areas of interest without tradeoffs in performance (James – C3, L56-C4, L8).

The Examiner notes that the “another pyrometer” has not been positively recited as a structural feature of the claim, and an interpretation of the claim exists where “coupled to another pyrometer” is merely an intended use of the apparatus. Applicant is encouraged to positively recite the “another pyrometer” as a feature of the apparatus, if so intended.

Regarding claim 13, the entire claim is regarded as an intended use of the apparatus, and is given patentable weight to the extent that the prior art apparatus is capable of performing the intended use. The modified Wood apparatus would be capable of performing the intended use by virtue of the teachings of Moslehi, which specifically discusses the two pyrometers detecting a temperature within the reaction chamber (Moslehi – C5, L14-15: of wafer #30). Additionally, the limitation “sensing an external temperature of the reaction chamber” is extremely broad, and since the pyrometers detect radiation through window #32 (which is external to the volume housing wafer #30), the pyrometers are capable of sensing an external temperature of the reaction chamber as well.

Regarding claim 14, the entire claim is regarded as an intended use of the apparatus, and is given patentable weight to the extent that the prior art apparatus is capable of performing the intended use. The modified Wood apparatus would be capable of performing the intended use as taught by Aggarwal (Aggarwal – C8, L18-21: less than 10mm and preferably less than 5mm).

Regarding claim 16, Wood does not teach a single piece reflector comprising a plurality of parabolic reflectors disposed adjacent to the at least one array of heating elements.
However, Aggarwal teaches a single piece reflector (Aggarwal - C4, Lines 49) comprising a plurality of parabolic reflectors (Aggarwal – Fig. 1, reflectors #22) disposed adjacent to the at least one array of heating elements (Aggarwal – Col. 4, Lines 46-56 and Fig. 1, reflector #22 adjacent to bulbs #20).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Wood apparatus with the parabolic reflectors as taught by Aggarwal in order to diffusively direct or focus the light directed from the plurality of bulbs onto the workpiece (Aggarwal – C4, L46-56).

Modified Wood does not teach wherein the single piece reflector has an opening through which the pyrometer senses the temperature of the reaction chamber.
However, Moslehi teaches wherein a single piece reflector (Moslehi – C4, L66 and Figs. 1-2, reflector #16) has an opening (Moslehi – C6, L62 and Figs. 1-2, second end #72 of pipe #24) through which a pyrometer (Moslehi – C6, L50-51 and Figs. 1-2, pyrometers #26 and #28) senses the temperature of the reaction chamber (Moslehi – C6, L52-54: receiving infrared radiation from the wafer).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Wood apparatus by including the reflector opening as taught by Moslehi in order to allow for monitoring and 

To clarify the record, the limitation “through which the pyrometer senses the temperature of the reaction chamber” is regarded as an intended use of the apparatus, and is given patentable weight to the extent that the prior art is capable of performing the intended use. The modified Wood apparatus explicitly teaches the intended use, as set forth above.

Regarding claim 17, Wood teaches an additional array of heating elements disposed beneath the reaction chamber (Wood – Col. 4, Lines 54-55 and Fig. 2, lower heating array #60 with lamps #66 beneath chamber lower wall #16).

Regarding claim 21, Wood teaches wherein the plurality of radiant heating lamps is of an elongated tube type (Wood – C4, L50-51 and Fig. 2) disposed substantially parallel and adjacent to one another (Wood – C4, L50-52).
To clarify the record, the limitation “wherein the distance between the individual radiant heating lamps is adjustable using one or more of the first variable positioning device and the second variable positioning device” is regarded as an intended use of the apparatus, and is given patentable weight to the extent that the prior art is capable of performing the intended use. The modified Wood apparatus would be capable of performing the intended use as taught by Aggarwal, which states that each heat 

Regarding claim 43, the entire claim is regarded as an intended use of the apparatus, and is given patentable weight to the extent that the prior art apparatus is capable of performing the intended use. The modified Wood apparatus would be capable of performing the intended use as taught by Aggarwal (Aggarwal – C5, L25-32: heat sources/lamps may be moved independently).

Regarding claim 46, modified Wood teaches a housing, wherein the at least one array of heating elements is disposed within the housing (Wood – C4, L48-58 and Fig. 2, lower heating elements/lamps #66 housed within the lower heating array #60, and the lower heating array is similar in configuration to the upper heating array #54), and wherein at least one of the first variable positioning device and the second variable positioning device has a body mounted to the housing (Aggarwal – Fig. 1, motors #104 are directly coupled with the reflector/lamp array #22/#20, with the variable positioning devices as set forth and combined above).

Alternatively/additionally, claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wood (US Patent No. 7,108,753), Aggarwal (US Patent No. 7,725,012), Moslehi (US Patent 4,956,538), and James (US Patent 5,219,226), as applied to claims 1-6, 10-11, 14, 16-17, 21, 43, and 46 above, and further in view of Fujii (US Patent 5,335,309).
The limitations of claims 1-6, 10-11, 14, 16-17, 21, 43, and 46 are set forth above.
Regarding claim 7, alternatively, Modified Wood does not explicitly teach a distinct third variable positioning device coupled to the array of heating elements and configured to controllably adjust a height of the array of heating elements as a unit relative to the upper chamber wall of the reaction chamber.
However, Fujii teaches a third variable positioning device coupled to a heating element (Fujii – C4, L66-67 and Fig. 1, z-axis slider #21 with z-axis motor #22 coupled to lamp #1) and configured to controllably adjust a height of the heating element (Fujii – C4, L65-67).
Modified Wood and Fujii both teach heating apparatuses comprising lamps, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Wood apparatus by adapting the lamp array with the third variable positioning device as taught by Fujii in order to secure operational reproducibility when heating is conducted via lamps with excellent controllability, responsiveness, stability, and maintainability (Fujii – C2, L19-24).

To clarify the record, the limitation “configured to controllably adjust a height of the array of heating elements as a unit relative to the upper chamber wall of the reaction chamber” is regarded as an intended use of the apparatus, and is given patentable weight to the extent that the prior art is capable of performing the intended use. The modified Wood apparatus would be capable of performing the intended use with the 

Alternatively/additionally, claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wood (US Patent No. 7,108,753), Aggarwal (US Patent No. 7,725,012), Moslehi (US Patent 4,956,538), and James (US Patent 5,219,226), as applied to claims 1-7, 10, 14, 16-17, 21, 43 and 46 above, further in view of Möench (WIPO Pub. 2015/107009).
The limitations of claims 1-7, 10, 14, 16-17, 21, and 43, and 46 are set forth above.
Regarding claim 11, alternatively, modified Wood does not explicitly teach wherein the at least one array of heating elements is configured to provide a temperature uniformity difference across a surface of the at least one substrate of less than 1.5 °C.
However, Möench teaches wherein the at least one array of heating elements is configured to provide a temperature uniformity difference across a surface of the at least one substrate of less than 1.5 °C (Pg. 4, Lines 15-21 – temperature difference between two arbitrary areas less than 0.1% processing temperature or less than 0.5 ºC).
Modified Wood and Möench both teach thermal processing apparatuses for semiconductor processing, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Wood apparatus with the thermal processing 
To clarify the record, the claim limitation “to provide a temperature uniformity difference across a surface of the at least one substrate of less than 1.5 °C” is merely a statement relating to a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wood (US Patent No. 7,108,753), Aggarwal (US Patent No. 7,725,012), Moslehi (US Patent 4,956,538), and James (US Patent 5,219,226), as applied to claims 1-7, 10-11, 14, 16-17, 21, 43, and 46 above, with Lin (US Patent Pub. 2005/0238807) as an evidentiary reference.
The limitations of claims 1-7, 10-11, 14, 16-17, 21, 43, and 46 are set forth above.
Regarding claim 15, modified Wood does not specifically teach wherein the reaction chamber comprises a refurbished reaction chamber.
However, Lin teaches wherein the reaction chamber comprises a refurbished reaction chamber (Lin – [0008]). Specifically, Lin teaches a method of refurbishing various process chamber components ([0001], [0005]) and why it is advantageous to do so ([0004],[0006]).
. 

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wood (US Patent No. 7,108,753), Aggarwal (US Patent No. 7,725,012), Moslehi (US Patent 4,956,538), and James (US Patent 5,219,226), as applied to claims 1-7, 10-11, 14, 16-17, 21, 43, and 46 above, and further in view of Kusuda (US Patent No. 6,843,202).
The limitations of claims 1-7, 10-11, 14, 16-17, 21, 43, and 46 are set forth above.
Regarding claim 18, Wood teaches wherein the at least one array of heating elements are disposed in an upper heating housing (Wood – C4, L48-58 and Fig. 2, lower heating elements/lamps #66 housed within the lower heating array #60, and the lower heating array is similar in configuration to the upper heating array #54).

Modified Wood does not teach wherein the upper heating housing is connected to a reaction chamber housing via one or more hinged mechanisms.

Modified Wood and Kusuda both teach thermal processing apparatuses for semiconductor processing, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Wood apparatus with the hinged housing assembly as taught by Kusuda in order to allow for easy maintenance of both chamber and housing (Kusuda – Col. 1, Line 44-51) and to prevent unnecessary breakage to lamps (Kusuda – Col. 1, Lines 52-58).

Regarding claim 19, modified Wood further teaches wherein the one or more hinged mechanisms are connected to the reaction chamber housing in a fixed position (Kusuda – Col. 4, Lines 51-61 – the hinge mechanism is fixedly attached via bearings #12 and #22 with rotation shaft #15, as seen in Fig. 3).

Regarding claim 20, the entire claim is regarded as merely an intended use of the array of heating elements and is given weight to the extent that the prior art is capable of performing the intended use.  The modified Wood apparatus would be capable of performing the intended use stated above since modified Wood teaches a chamber/upper housing assembly transitioning between a fully closed state (Kusuda – .

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Wood (US Patent No. 7,108,753), Aggarwal (US Patent No. 7,725,012), Moslehi (US Patent 4,956,538), and James (US Patent 5,219,226), as applied to claims 1-7, 10-11, 14, 16-17, 21, 43, and 46 above, and further in view of Fujii (US Patent 5,335,309).
The limitations of claims 1-7, 10-11, 14, 16-17, 21, 43, and 46 are set forth above.
Regarding claim 44, modified Wood does not explicitly teach a two-axis stage connected to the at least one array of heating elements, wherein the first variable positioning device adjusts a first axis of the two-axis stage and the second variable positioning device adjusts a second axis of the two-axis stage.
However, Fujii teaches a two-axis stage (Fujii – Fig. 1, mechanism #2 is a three axis stage, wherein the x-axis motor/slider #23/#24 and y-axis motor/slider #25/#26 are most analogous to the first and second variable positioning devices) connected to a heating element (Fujii – Fig. 1, lamp #1).
Modified Wood and Fujii both teach heating apparatuses comprising lamps, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Wood apparatus by adapting the positioning device as taught by modified Wood (particularly, Aggarwal) with the two-axis stage as taught by Fujii in order to 

To clarify the record, the limitation “wherein the first variable positioning device adjusts a first axis of the two-axis stage and the second variable positioning device adjusts a second axis of the two-axis stage” is regarded as an intended use of the apparatus, and is given patentable weight to the extent that the prior art is capable of performing the intended use. The modified Wood apparatus would be capable of performing the intended use above by virtue of the independent axial control mechanisms (as taught by Fujii – C4, L64-C5, L3 and Fig. 1)

Claims 47 is rejected under 35 U.S.C. 103 as being unpatentable over Wood (US Patent No. 7,108,753), Aggarwal (US Patent No. 7,725,012), Moslehi (US Patent 4,956,538), and James (US Patent 5,219,226), as applied to claims 1-7, 10-11, 14, 16-17, 21, 43, and 46 above, and further in view of Devenyi (US Patent 5,732,597).
The limitations of claims 1-7, 10-11, 14, 16-17, 21, 43, and 46 are set forth above.
Regarding claim 47, modified Wood teaches wherein at least one of the first variable positioning device and the second variable positioning device comprises a motor (Aggarwal – C3, L49-59 and Fig. 1, motor #104)

Modified Wood does not teach wherein the motor is a micrometer.

Modified Wood and Devenyi both teach linear movement devices, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to utilize a micrometer with screw-turning means instead of the motors as taught by modified Wood (notably, Aggarwal), since Devenyi teaches that they are art-recognized equivalents for linear displacement devices (Devenyi – C1, L12-16). See MPEP 2144.06.

Claims 48-49 are rejected under 35 U.S.C. 103 as being unpatentable over Wood (US Patent No. 7,108,753) in view of Aggarwal (US Patent No. 7,725,012) and Takahashi (US Patent 6,518,547).
Regarding claim 48, Wood teaches a semiconductor processing apparatus (abstract) comprising: 
a reaction chamber (Col. 3, Lines 53-54 and Fig. 1, chamber #10) comprising: 
an upper chamber wall (C3, L57 and Fig. 1, upper wall #14) and a lower chamber wall (C3, L58 and Fig. 1, lower wall #16) connected by vertical sidewalls (C3, L59-60 and Fig. 1, vertically short side walls #11 and #12), the chamber walls being joined by an upstream inlet flange (C3, L61 and Fig. 1, inlet flange #17) and a downstream outlet flange (C3, L61-62 and Fig. 1, outlet flange #18) wherein a longitudinal direction of the reaction chamber extends from the inlet flange to the outlet flange (C4, L11-13); and 
a plurality of ribs (C5, L24-29 and Fig. 1, ribs #24 and #24’) provided on an outer surface of at least the upper chamber wall (see Fig. 1), the plurality of ribs being 
an array of heating elements disposed above the reaction chamber (C4, L48 and Fig. 2, upper heating array #54 with heating elements/lamps #56).6

Wood does not teach 4894-9455-4881 1Serial No. 15/962,980Docket No. 81049.08600Reply to Office Action mailed August 2, 2021a single piece reflector comprising parabolic segments, wherein each of the parabolic segments is disposed above and adjacent to an individual one of the heating elements in the array of heating elements; a first variable positioning device coupled to the array of heating elements, wherein the first variable positioning device controllably adjusts a longitudinal or a lateral position of the array of heating elements as a unit relative to the plurality of ribs.
However, Aggarwal teaches a single piece reflector (Aggarwal - C4, Lines 49) comprising parabolic segments (Aggarwal – Fig. 1, reflectors #22 configured as a plurality of parabolic segments), wherein each of the parabolic segments is disposed above and adjacent to an individual one of the heating elements in the array of heating elements (Aggarwal – Fig. 1, reflectors #22 above/adjacent to each bulb #20 of the array); a first variable positioning device coupled to the array of heating elements (Aggarwal – C3, L49-59 and Fig. 1, motor #104; C3, L54-55: one motor for an array of heat sources; bulbs #20 and reflectors #22), wherein the first variable positioning device controllably adjusts (Aggarwal – C3, L47-52 and Fig. 1, via controller #102)  a longitudinal or a lateral position of the array of heating elements as a unit (Aggarwal – C6, L23-25: in a plane parallel to major surface of workpiece; C6, L25-29: perpendicular to the major surface of the workpiece).

As such, the combination of Wood and Aggarwal would teach wherein the array of heating elements (as taught by Wood) would be adjustable across the top surface of the chamber (as taught by Aggarwal), specifically in relation to the plurality of ribs (as taught by Wood).

Modified Wood does not teach a second variable positioning device that controllably adjusts a distance between the array of heating elements and the single piece reflector.
However, Takahashi teaches a second variable positioning device (Takahashi – C12, L27 and Fig. 7, position control part #113) that controllably adjusts a distance between a heating element and a single piece reflector (Takahashi – C12, L28-36: relative position of the lamps and the first and second reflecting surfaces of reflectors #112 can be changed by changing the positions of the lamps).
Modified Wood and Takahashi both teach thermal processing apparatuses for semiconductor processing, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant 

To clarify the record, the claim limitations “controllably adjusts a longitudinal or a lateral position of the array of heating elements as a unit relative to the plurality of ribs” and “controllably adjusts a distance between the array of heating elements and the single piece reflector” are merely intended uses and are given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). 
The modified Wood apparatus would be capable of performing the intended uses as is set forth above.


Regarding claim 49, the entire claim is regarded as an intended use of the apparatus, and is given patentable weight to the extent that the prior art apparatus is capable of performing the intended use. The modified Wood apparatus would be capable of performing the intended use by virtue of the lamp positioning device (see rejection of claim 48 above) and as taught by Takahashi (C7, L46-59: reflectors would have a focal point; C12, L28-36: relative position of the lamps and the first and second .

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Wood (US Patent No. 7,108,753) in view of Aggarwal (US Patent No. 7,725,012).
Regarding claim 50, Wood teaches a semiconductor processing apparatus (abstract) comprising: 
a reaction chamber (Col. 3, Lines 53-54 and Fig. 1, chamber #10) comprising: 
an upper chamber wall (C3, L57 and Fig. 1, upper wall #14) and a lower chamber wall (C3, L58 and Fig. 1, lower wall #16) connected by vertical sidewalls (C3, L59-60 and Fig. 1, vertically short side walls #11 and #12), the chamber walls being joined by an upstream inlet flange (C3, L61 and Fig. 1, inlet flange #17) and a downstream outlet flange (C3, L61-62 and Fig. 1, outlet flange #18) wherein a longitudinal direction of the reaction chamber extends from the inlet flange to the outlet flange (C4, L11-13); and 
a plurality of ribs provided on an outer surface of at least the upper chamber wall (C5, L24-29 and Fig. 1, ribs #24 and #24’), the plurality of ribs being orientated transversely to the longitudinal direction of the reaction chamber (C5, L29-30 and Fig. 1, ribs #24 perpendicular to long axis of chamber #10); 
an array of heating elements disposed above the reaction chamber (C4, L48 and Fig. 2, upper heating array #54 with heating elements/lamps #56).

Wood does not teach a first variable positioning device coupled to the array of heating elements, wherein the first variable positioning device controllably adjusts a 
However, Aggarwal teaches a first variable positioning device (Aggarwal – C3, L49-59 and Fig. 1, motor #104; C3, L54-55: one motor for an array of heat sources)  coupled to the array of heating elements (Aggarwal – C3, L43-47 and Fig. 1, bulbs #20 with reflectors #22), wherein the first variable positioning device controllably adjusts (Aggarwal – C3, L47-52 and Fig. 1, via controller #102) a longitudinal position of the array of heating elements (Aggarwal – C6, L23-25: in a plane parallel to major surface of workpiece) as a unit (Aggarwal – C3, L47-49: heat sources are collectively moveable);74894-9455-4881 1Serial No. 15/962,980 Docket No. 81049.08600Reply to Office Action mailed August 2, 2021a second variable positioning device coupled to the array of heating elements (Aggarwal – C3, L49-59 and Fig. 1, second motor #104 the array of heat sources), wherein the second variable positioning device controllably adjusts a lateral position of the array of heating elements (Aggarwal - C6, L25-29: perpendicular to the major surface of the workpiece) as a unit (Aggarwal – C3, L47-49: heat sources are collectively moveable), wherein the longitudinal position and the lateral position are selected to set a characteristic temperature profile of the semiconductor processing 
Wood and Aggarwal both teach thermal processing apparatuses for semiconductor processing, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as taught by Wood with the movable radiant heat sources as taught by Aggarwal. One would be motivated to make such a modification in order to smooth the heating intensity profile and allow for more uniform processing within the chamber (Aggarwal – C8, L63-67). 
As such, the combination of Wood and Aggarwal would teach wherein the array of heating elements (as taught by Wood) would be adjustable across the top surface of the chamber (as taught by Aggarwal), specifically in relation to the plurality of ribs (as taught by Wood).

To clarify the record, the claim limitations “controllably adjusts a longitudinal position of the array of heating elements as a unit relative to the plurality of ribs”, “controllably adjusts a lateral position of the array of heating elements as a unit relative to the plurality of ribs”, and “wherein the longitudinal position and the lateral position are selected to set a characteristic temperature profile of the semiconductor processing apparatus during operations to perform a process, and wherein the first and second positioning devices maintain the longitudinal and lateral positions during the operations of the semiconductor processing apparatus to preserve the characteristic temperature profile” are merely intended uses and are given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). 
The modified Wood apparatus would be capable of performing the intended uses as is set forth above.

Response to Arguments
Applicant is thanked for their amendment to claim 12 to correct a minor informality. As such, the objection to claim 12 is withdrawn.

Applicant is thanked for the amendments to claims 1 and 7 to alleviate issues of indefinite claim language. As such, the rejections of 1-7, 10-21, 43-44, and 46-47 under section 112(b) are withdrawn.

Applicant argues (Remarks, pg. 9-10) that the prior art of record, notably Aggarwal, fails to teach the limitations of at least amended claim 1 involving the operational characteristics of the array of heating elements. Respectfully, these arguments are not persuasive.
intended uses of the apparatus. As such, they are given patentable weight only to the extent that the prior art would be capable of performing them. See MPEP 2111. As such, it is not necessary for the prior art to explicitly teach the movement of the array of heating lamps as claimed, only that the prior art be capable of performing it.
Applicant states that “Aggarwal would be destroyed for its intended purpose if no movement occurred during processing by the apparatus in direct contrast to Applicant’s teaching”. This argument is unpersuasive because the Applicant has merely stated that the apparatus of Aggarwal would be “destroyed” if the lamps were not moving in an oscillatory path as described, and has not provided sufficient objective evidence of fact that would support such an assertion. 
Aggarwal clearly states: “those skilled in the art would recognize that the invention may be embodied or carried out in a manner that achieves or optimizes one advantage or group of advantages as taught or suggested herein without necessarily achieving other objects or advantages as may be taught or suggested herein” (C2, L52-63, emphasis added). Additionally: “it is intended that the scope of the invention herein disclosed should not be limited by the particular disclosed embodiments described” (C3, L 31-37, emphasis added). Furthermore: “[t]he movements of the lamps 18, bulbs 20, reflectors 22, and reflector plates are provided only as examples, and those in the art will recognize the numerous permutations of the oscillating the radiant heat sources in order to blur the edges of the hot or cold spots” (C5, L56-61, Aggarwal at least leaves open the possibility that the explicit teachings of the reference need not be explicitly adhered to in order to obtain the stated advantages.
The Examiner posits it would certainly be within the understanding of one of ordinary skill in the art that if the lamp array of Aggarwal obtains temperature uniformity of a CVD process by holding the lamps in a static position, then it need not be oscillated to achieve such an advantage simply because Aggarwal described an exemplary embodiment as such.
In support of this assertion, the Examiner notes that Aggarwal explicitly teaches where at least some of the lamps may remain stationary in order to achieve the desired temperature uniformity: “some of the lamps 18 remain stationary” (C5, L40-41) and/or “some of the bulbs 20 remain stationary” (C5, L46-47).
As such, Applicant has not presenting a convincing argument for why Aggarwal could not reasonably teach the capability of the apparatus disclosed therein to perform the intended uses as recited by the claim, and thus the argument is not persuasive.

Applicant argues (Remarks, pg. 13) that the alternative rejection of claim 7 over Wood, Aggarwal, Moslehi, and James fails to meet the limitations of the claim. Respectfully, the Examiner disagrees.
Principally, the Applicant states that because the James reference does not explicitly teach every limitation of the claim on its own, then the rejection is invalid. This amounts to arguments against the references individually. The courts have held that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The combination of references continues to meet the limitations of the claim because of the apparatus/lamps as taught by Wood, and the lamp movement structure of Aggarwal and James. As such, this argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT SWEELY/Examiner, Art Unit 1718                                                                                                                                                                                                        
/Benjamin Kendall/Primary Examiner, Art Unit 1718